Exhibit 26(n)(ii) Written consent of Ernst & Young LLP Consent of Independent Registered Public Accounting Firm We consent to the reference to our firm under the caption "Independent Registered Public Accounting Firm" in the Statement of Additional Information and to the use of our reports: (1) dated February 6, 2015, with respect to the statutory-basis financial statements and schedules of Transamerica Financial Life Insurance Company and (2) dated April 24, 2014, with respect to the financial statements of the subaccounts of TFLIC Series Life Account, included in the Post-Effective Amendment No. 13 to the Registration Statement (Form N-6, No. 333-38343) and Prospectus of TFLIC Financial Freedom Builder. /s/ Ernst & Young LLP Des Moines, IA April 29, 2015
